Citation Nr: 1028594	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  08-34 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to July 
1971.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.


REMAND

The Veteran failed to appear at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in March 2010.  In a July 
2010 statement, the Veteran explained the reason for his absence 
and requested the opportunity to appear at another hearing.  This 
request was granted in July 2010 based upon a finding that the 
Veteran had shown good cause for his previous failure to appear.

Because Travel Board hearings are scheduled by the RO, this case 
is REMANDED to the RO via the Appeals Management Center in 
Washington, D.C., for the following action:

The Veteran should be scheduled for a Board 
hearing at the RO in accordance with the 
docket number of his appeal.  The Veteran and 
his representative should be notified of the 
time and place to report for the scheduled 
hearing.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


							(CONTINUED ON NEXT PAGE)



________________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

